Citation Nr: 0809323	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial, compensable rating for 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 








INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
pseudofolliculitis barbae and assigned a noncompensable 
disability rating. 


FINDING OF FACT

The veteran's pseudofolliculitis barbae is not manifested by 
any characteristics of disfigurement; does not affect 5 to 20 
percent of his entire body, or 5 to 20 percent of his exposed 
areas; and has not required intermittent systematic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 
twelve month period.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic 
Codes (DCs) 7800, 7806, 7813 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
pseudofolliculitis barbae.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
October 2003 before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has provided the veteran 
with a VA examination.  Attempts were made to obtain private 
treatment records; however, the private doctor reported that 
he had never seen the veteran.  There is no indication in the 
veteran's claims file that the veteran sought VA treatment, 
and accordingly, no such records could be obtained.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Increased Rating for Pseudofolliculitis Barbae

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially granted service connection for 
pseudofolliculitis barbae in December 2003 and was assigned a 
noncompensable rating, effective on August 29, 2003.  The 
veteran's pseudofolliculitis barbae is currently evaluated as 
noncompensable under DC 7813. 38 C.F.R. § 4.118.  The veteran 
disagrees with this assignment and contends that a 
compensable rating is warranted.  

The veteran underwent a VA examination in December 2003, at 
which time he reported that he was diagnosed with 
pseudofolliculitis barbae in December 1971 and was given a 
no-shaving profile.  The veteran also reported that simply 
not shaving and clipping his beard short with clippers was 
the most successful treatment for his condition.  He stated 
that he did not receive any treatment for his 
pseudofolliculitis barbae, and simply had not shaven for many 
decades.  The examiner noted that the veteran had no symptoms 
if he did not shave, and if he did shave, the local skin 
symptoms consisted of skin bumps of the beard area along the 
angle of the jaw.  The examiner further reported that the 
veteran had no evidence of active pseudofolliculitis barbae 
and had minimal disfigurement along the jaw line from old 
pseudofolliculitis areas, but none of these areas were 
active.  Photographs of the veteran's face were taken at the 
examination and were included in the claims file.  

As noted above, the veteran reported that he does not receive 
any treatment for his skin condition, and there is no 
indication from his claims file that he has sought VA 
treatment for this condition.  Further, although he reported 
that he was treated by Jack Resneck, M.D. from 1976 to 1977 
for a face condition, Dr. Resneck reported in October 2003 
that he never treated the veteran.  

DC 7813 provides that pseudofolliculitis barbae should be 
rated as disfigurement of the head, face, or neck under DC 
7800; as a scar under DC 7801, 7802, 7803, 7804, or 7805; or 
as dermatitis or eczema under DC 7806, depending upon the 
predominant disability.  DCs 7800 and 7806 are the only 
diagnostic codes applicable in this case, as the affected 
part is the head, face, and neck.  There are no superficial, 
unstable, or painful scars; and the condition does not cause 
limitation of motion of the affected part or any limitation 
of function.  See 38 C.F.R. § 4.118 DCs 7801-7805.  

Under DC 7800, disfigurement of the head, face, or neck is 
assigned a 10 percent rating where there is one 
characteristic of disfigurement; while a higher rating is 
assigned where there is more serious disfigurement, such as 
visible or palpable tissue loss, gross distortion or 
asymmetry of one feature or paired set of features, or a 
greater quantity of characteristics of disfigurement.  The 
eight characteristics of disfigurement for purposes of 
evaluation under § 4.118 are (1) a scar of 5 or more inches 
(13 or more cm.) in length; (2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) the surface contour 
of a scar is elevated or depressed on palpation; (4) the scar 
is adherent to underlying tissue; (5) the skin is hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) the underlying soft tissue is 
missing in an area exceeding six square inches (39 sq. cm.); 
and (8) the skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 
DC 7800, Note 1.  

Under DC 7806, dermatitis or eczema is assigned a 
noncompensable rating where the condition affects less than 5 
percent of the entire body, or less than 5 percent of the 
exposed area affected, and no more than topical therapy has 
been required during a twelve month period; a 10 percent 
rating is assigned where the condition affects 5 to 20 
percent of the entire body, or 5 to 20 percent of the exposed 
areas affected, or required intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
for a total duration of less than six weeks during a twelve 
month period; and a higher rating is assigned where a greater 
percentage of area is affected by the condition or the need 
for systemic therapy was longer in duration.  

The Board finds that a compensable rating is not warranted 
under DC 7800 or 7806.  
The veteran does not have any of the characteristics of 
deformity, as listed above.  Although shaving could cause the 
veteran to have skin bumps along his jaw line, it was noted 
at his December 2003 examination that the veteran had not 
shaved for decades and had no current evidence of 
pseudofolliculitis barbae.  Rather, there was minimal 
disfigurement along the jawline from old pseudofolliculitis 
areas and there were no active areas.  Additionally, the 
veteran's pseudofolliculitis barbae does not affect 5 to 20 
percent of his entire body, or 5 to 20 percent of his exposed 
areas affected (here the face and neck).  Rather, there were 
no skin bumps or other symptoms at the December 2003 
examination.  This condition has also not required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during a twelve month period; rather, 
treatment has consisted solely of the veteran not shaving.  

The veteran contends that he is entitled to a higher rating 
based on the permanency of his skin condition and the fact 
that he has been unable to shave since acquiring 
pseudofolliculitis barbae in 1971.   However, the disability 
rating schedule is applied based on the degree of 
disfigurement, the area affected, and whether systemic 
treatment is necessary for the condition, not whether 
treatment prevents shaving.  An increased rating is not 
warranted in this case because, upon examination, the veteran 
had none of the characteristics of disfigurement, no areas 
were affected by pseudofolliculitis barbae, and he had no 
history of systemic treatment.  There was no evidence of any 
scars, or of hypo-or hyper-pigmentation, abnormal skin 
texture, missing underlying soft tissue, or indurated and 
inflexible skin in an area exceeding six square inches.  
Again, the VA examiner reported that the veteran had no 
evidence of active pseudofolliculitis barbae and only minimal 
disfigurement along the jaw line.  

Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable rating, and 
the claim is denied.  


ORDER

Entitlement to a compensable rating for pseudofolliculitis 
barbae is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


